

113 S1859 PCS: 
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 287113th CONGRESS1st SessionS. 1859IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Reid introduced the following billDecember 20 (legislative day, December 19), 2013 Read the first timeDecember 20, 2013Read the second time and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes.1.Short title, etc(a)Short titleThis Act may be cited as the Tax Extenders Act of 2013.(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.(c)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title, etc.TITLE I—Individual tax extendersSubtitle A—Extensions relating to certain health coverageSec. 101. Health care tax credit.Sec. 102. TAA pre-certification rule for purposes of determining whether there is a 63-day lapse in creditable coverage.Sec. 103. Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients.Subtitle B—General extensionsSec. 111. Extension of deduction for certain expenses of elementary and secondary school teachers.Sec. 112. Extension of exclusion from gross income of discharge of qualified principal residence indebtedness.Sec. 113. Extension of parity for exclusion from income for employer-provided mass transit and parking benefits.Sec. 114. Extension of mortgage insurance premiums treated as qualified residence interest.Sec. 115. Extension of deduction of State and local general sales taxes.Sec. 116. Extension of special rule for contributions of capital gain real property made for conservation purposes.Sec. 117. Extension of above-the-line deduction for qualified tuition and related expenses.Sec. 118. Extension of tax-free distributions from individual retirement plans for charitable purposes.TITLE II—Business tax extendersSec. 201. Extension of research credit.Sec. 202. Extension of temporary minimum low-income tax credit rate for non-federally subsidized new buildings.Sec. 203. Extension of housing allowance exclusion for determining area median gross income for qualified residential rental project exempt facility bonds.Sec. 204. Extension of Indian employment tax credit.Sec. 205. Extension of new markets tax credit.Sec. 206. Extension of railroad track maintenance credit.Sec. 207. Extension of mine rescue team training credit.Sec. 208. Extension of employer wage credit for employees who are active duty members of the uniformed services.Sec. 209. Extension of work opportunity tax credit.Sec. 210. Extension of qualified zone academy bonds.Sec. 211. Extension of classification of certain race horses as 3-year property.Sec. 212. Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements.Sec. 213. Extension of 7-year recovery period for motorsports entertainment complexes.Sec. 214. Extension of accelerated depreciation for business property on an Indian reservation.Sec. 215. Extension of bonus depreciation.Sec. 216. Extension of enhanced charitable deduction for contributions of food inventory.Sec. 217. Extension of increased expensing limitations and treatment of certain real property as section 179 property.Sec. 218. Extension of election to expense mine safety equipment.Sec. 219. Extension of special expensing rules for certain film and television productions.Sec. 220. Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico.Sec. 221. Extension of modification of tax treatment of certain payments to controlling exempt organizations.Sec. 222. Extension of treatment of certain dividends of regulated investment companies.Sec. 223. Extension of RIC qualified investment entity treatment under FIRPTA.Sec. 224. Extension of subpart F exception for active financing income.Sec. 225. Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules.Sec. 226. Extension of temporary exclusion of 100 percent of gain on certain small business stock.Sec. 227. Extension of basis adjustment to stock of S corporations making charitable contributions of property.Sec. 228. Extension of reduction in S-corporation recognition period for built-in gains tax.Sec. 229. Extension of empowerment zone tax incentives.Sec. 230. Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands.Sec. 231. Extension of American Samoa economic development credit.TITLE III—Energy tax extendersSec. 301. Extension of credit for energy-efficient existing homes.Sec. 302. Extension of credit for alternative fuel vehicle refueling property.Sec. 303. Extension of credit for 2- or 3-wheeled plug-in electric vehicles.Sec. 304. Extension of second generation biofuel producer credit.Sec. 305. Extension of incentives for biodiesel and renewable diesel.Sec. 306. Extension of production credit for Indian coal facilities placed in service before 2009.Sec. 307. Extension of credits with respect to facilities producing energy from certain renewable resources.Sec. 308. Extension of credit for energy-efficient new homes.Sec. 309. Extension of credits for energy-efficient appliances.Sec. 310. Extension of special allowance for second generation biofuel plant property.Sec. 311. Extension of placed in service date for election to expense certain refineries.Sec. 312. Extension of energy efficient commercial buildings deduction.Sec. 313. Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities.Sec. 314. Extension of alternative fuels excise tax credits.Sec. 315. Extension of alternative fuels excise tax credits relating to liquefied hydrogen.IIndividual tax extendersAExtensions relating to certain health coverage101.Health care tax credit(a)In generalSubparagraph (B) of section 35(b)(1) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2013.102.TAA pre-certification rule for purposes of determining whether there is a 63-day lapse in creditable coverage(a)In generalThe following provisions are each amended by striking January 1, 2014 and inserting January 1, 2015:(1)Section 9801(c)(2)(D).(2)Section 701(c)(2)(C) of the Employee Retirement Income Security Act of 1974.(3)Section 2701(c)(2)(C) of the Public Health Service Act (as in effect for plan years beginning before January 1, 2014).(4)Section 2704(c)(2)(C) of the Public Health Service Act (as in effect for plan years beginning on or after January  1, 2014).(b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2013.103.Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients(a)In generalThe following provisions are each amended by striking January 1, 2014 and inserting January 1, 2015:(1)Section 4980B(f)(2)(B)(i)(V).(2)Section 4980B(f)(2)(B)(i)(VI).(3)Section 602(2)(A)(v) of the Employee Retirement Income Security Act of 1974.(4)Section 602(2)(A)(vi) of such Act.(5)Section 2202(2)(A)(iv) of the Public Health Service Act.(b)Effective dateThe amendments made by this section shall apply to periods of coverage which would (without regard to the amendments made by this section) end on or after December 31, 2013.BGeneral extensions111.Extension of deduction for certain expenses of elementary and secondary school teachers(a)In generalSubparagraph (D) of section 62(a)(2) is amended by striking or 2013 and inserting 2013, or 2014.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.112.Extension of exclusion from gross income of discharge of qualified principal residence indebtedness(a)In generalSubparagraph (E) of section 108(a)(1) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2013.113.Extension of parity for exclusion from income for employer-provided mass transit and parking benefits(a)In generalParagraph (2) of section 132(f) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to months after December 31, 2013.114.Extension of mortgage insurance premiums treated as qualified residence interest(a)In generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendments made by this section shall apply to amounts paid or accrued after December 31, 2013.115.Extension of deduction of State and local general sales taxes(a)In generalSubparagraph (I) of section 164(b)(5) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.116.Extension of special rule for contributions of capital gain real property made for conservation purposes(a)In generalClause (vi) of section 170(b)(1)(E) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Contributions by certain corporate farmers and ranchersClause (iii) of section 170(b)(2)(B) is amended by striking December 31, 2013 and inserting December 31, 2014.(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2013.117.Extension of above-the-line deduction for qualified tuition and related expenses(a)In generalSubsection (e) of section 222 is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.118.Extension of tax-free distributions from individual retirement plans for charitable purposes(a)In generalSubparagraph (F) of section 408(d)(8) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2013.IIBusiness tax extenders201.Extension of research credit(a)In generalSubparagraph (B) of section 41(h)(1) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Conforming amendmentSubparagraph (D) of section 45C(b)(1) is amended by striking December 31, 2013 and inserting December 31, 2014.(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2013.202.Extension of temporary minimum low-income tax credit rate for non-federally subsidized new buildings(a)In generalSubparagraph (A) of section 42(b)(2) is amended by striking before January 1, 2014 and inserting before January 1, 2015.(b)Effective dateThe amendment made by this section shall take effect on January 1, 2014.203.Extension of housing allowance exclusion for determining area median gross income for qualified residential rental project exempt facility bonds(a)In generalSubsection (b) of section 3005 of the Housing Assistance Tax Act of 2008 is amended by striking January 1, 2014 each place it appears and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section 3005 of the Housing Assistance Tax Act of 2008.204.Extension of Indian employment tax credit(a)In generalSubsection (f) of section 45A is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.205.Extension of new markets tax credit(a)In generalSubparagraph (G) of section 45D(f)(1) is amended by striking and 2013 and inserting 2013, and 2014.(b)Carryover of unused limitationParagraph (3) of section 45D(f) is amended by striking 2018 and inserting 2019.(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2013.206.Extension of railroad track maintenance credit(a)In generalSubsection (f) of section 45G is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2013.207.Extension of mine rescue team training credit(a)In generalSubsection (e) of section 45N is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.208.Extension of employer wage credit for employees who are active duty members of the uniformed services(a)In generalSubsection (f) of section 45P is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2013.209.Extension of work opportunity tax credit(a)In generalSubparagraph (B) of section 51(c)(4) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2013.210.Extension of qualified zone academy bonds(a)Extension(1)In generalParagraph (1) of section 54E(c) is amended by striking and 2013 and inserting 2013, and 2014.(2)Effective dateThe amendment made by this subsection shall apply to obligations issued after December 31, 2013.(b)Technical correction and conforming amendment(1)In generalClause (iii) of section 6431(f)(3)(A) is amended—(A)by striking 2011 and inserting years after 2010, and(B)by striking of such allocation and inserting of any such allocation.(2)Effective dateThe amendments made by this subsection shall take effect as if included in section 310 of the American Taxpayer Relief Act of 2012.211.Extension of classification of certain race horses as 3-year property(a)In generalClause (i) of section 168(e)(3)(A) is amended—(1)by striking January 1, 2014 in subclause (I) and inserting January 1, 2015, and(2)by striking December 31, 2013 in subclause (II) and inserting December 31, 2014.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2013.212.Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements(a)In generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are each amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2013.213.Extension of 7-year recovery period for motorsports entertainment complexes(a)In generalSubparagraph (D) of section 168(i)(15) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.214.Extension of accelerated depreciation for business property on an Indian reservation(a)In generalParagraph (8) of section 168(j) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.215.Extension of bonus depreciation(a)In generalParagraph (2) of section 168(k) is amended—(1)by striking January 1, 2015 in subparagraph (A)(iv) and inserting January 1, 2016, and(2)by striking January 1, 2014 each place it appears and inserting January 1, 2015.(b)Special rule for Federal long-Term contractsClause (ii) of section 460(c)(6)(B) is amended by striking January 1, 2014 (January 1, 2015 and inserting January 1, 2015 (January 1, 2016.(c)Extension of election To accelerate the AMT credit in lieu of bonus depreciation(1)In generalSubclause (II) of section 168(k)(4)(D)(iii) is amended by striking 2014 and inserting 2015.(2)Round 4
			 extension propertyParagraph (4) of section 168(k) is amended by
			 adding at the end the following new subparagraph:(K)Special rules
				for round 4 extension property(i)In
				generalIn the case of round 4 extension property, this paragraph
				shall be applied without regard to—(I)the limitation
				described in subparagraph (B)(i) thereof, and(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, a taxpayer who made the election under subparagraph
				(H)(ii) for its first taxable year ending after December 31, 2008, a
				taxpayer who made the election under subparagraph (I)(iii) for its first
				taxable year ending after December 31, 2010, or a taxpayer who made the election under subparagraph (J)(iii) for its first taxable year ending after December 31, 2012—(I)the taxpayer may
				elect not to have this paragraph apply to round 4 extension property,
				but(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 4 extension property.The amounts described in subclause (II)
				shall be computed separately from any amounts computed with respect to eligible
				qualified property which is not round 4 extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				neither made the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, nor made the election under subparagraph (H)(ii)
				for its first taxable year ending after December 31, 2008, nor made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010, nor made the election under subparagraph (J)(iii) for its first taxable year ending after December 31, 2012—(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2013, and each subsequent taxable year, and(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 4 extension property.(iv)Round 4
				extension propertyFor purposes of this subparagraph, the term
				round 4 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 215(a) of the Tax Extenders Act of 2013 (and the application of such extension to this paragraph
				pursuant to the amendment made by section 215(c) of such
				Act)..(d)Conforming amendments(1)The heading for subsection (k) of section 168 is amended by striking January 1, 2014 and inserting January 1, 2015.(2)The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2014 and inserting pre-January 1, 2015.(3)Subparagraph (C) of section 168(n)(2) is amended by striking January 1, 2014 and inserting January 1, 2015.(4)Subparagraph (D) of section 1400L(b)(2) is amended by striking January 1, 2014 and inserting January 1, 2015.(5)Subparagraph (B) of section 1400N(d)(3) is amended by striking January 1, 2014 and inserting January 1, 2015.(e)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2013, in taxable years ending after such date.216.Extension of enhanced charitable deduction for contributions of food inventory(a)In generalClause (iv) of section 170(e)(3)(C) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2013.217.Extension of increased expensing limitations and treatment of certain real property as section 179 property(a)In general(1)Dollar limitationSection 179(b)(1) is amended—(A)by striking or 2013 in subparagraph (B) and inserting 2013, or 2014, and(B)by striking 2013 in subparagraph (C) and inserting 2014.(2)Reduction in limitationSection 179(b)(2) is amended—(A)by striking or 2013 in subparagraph (B) and inserting 2013, or 2014, and(B)by striking 2013 in subparagraph (C) and inserting 2014.(b)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking 2014 and inserting 2015.(c)ElectionSection 179(c)(2) is amended by striking 2014 and inserting 2015.(d)Special rules for treatment of qualified real property(1)In generalSection 179(f)(1) is amended by striking or 2013 and inserting 2013, or 2014.(2)Carryover limitation(A)In generalSection 179(f)(4) is amended by striking 2013 each place it appears and inserting 2014.(B)Conforming amendmentThe heading of subparagraph (C) of section 179(f)(4) is amended by striking 2011 and 2012 and inserting 2011, 2012, and 2013.(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.218.Extension of election to expense mine safety equipment(a)In generalSubsection (g) of section 179E is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.219.Extension of special expensing rules for certain film and television productions(a)In generalSubsection (f) of section 181 is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2013.220.Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico(a)In generalSubparagraph (C) of section 199(d)(8) is amended—(1)by striking first 8 taxable years and inserting first 9 taxable years, and(2)by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.221.Extension of modification of tax treatment of certain payments to controlling exempt organizations(a)In generalClause (iv) of section 512(b)(13)(E) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2013.222.Extension of treatment of certain dividends of regulated investment companies(a)In generalParagraphs (1)(C)(v) and (2)(C)(v) of section 871(k) are each amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.223.Extension of RIC qualified investment entity treatment under FIRPTA(a)In generalClause (ii) of section 897(h)(4)(A) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall take effect on January 1, 2014.224.Extension of subpart F exception for active financing income(a)Exempt insurance incomeParagraph (10) of section 953(e) is amended—(1)by striking January 1, 2014 and inserting January 1, 2015, and(2)by striking December 31, 2013 and inserting December 31, 2014.(b)Special rule for income derived in the active conduct of banking, financing, or similar businessesParagraph (9) of section 954(h) is amended by striking January 1, 2014 and inserting January 1, 2015.(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2013, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends.225.Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules(a)In generalSubparagraph (C) of section 954(c)(6) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2013, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.226.Extension of temporary exclusion of 100 percent of gain on certain small business stock(a)In generalParagraph (4) of section 1202(a) is amended—(1)by striking January 1, 2014 and inserting January 1, 2015, and(2)by striking and 2013 in the heading and inserting 2013, and 2014.(b)Effective dateThe amendments made by this section shall apply to stock acquired after December 31, 2013.227.Extension of basis adjustment to stock of S corporations making charitable contributions of property(a)In generalParagraph (2) of section 1367(a) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2013.228.Extension of reduction in S-corporation recognition period for built-in gains tax(a)In generalSubparagraph (C) of section 1374(d)(7) is amended—(1)by striking 2012 or 2013 and inserting 2012, 2013, or 2014, and(2)by striking 2012 and 2013 in the heading and inserting 2012, 2013, and 2014.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.229.Extension of empowerment zone tax incentives(a)In generalClause (i) of section 1391(d)(1)(A) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide.(c)Effective dateThe amendment made by this section shall apply to periods after December 31, 2013.230.Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands(a)In generalParagraph (1) of section 7652(f) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2013.231.Extension of American Samoa economic development credit(a)In generalSubsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended—(1)by striking January 1, 2014 each place it appears and inserting January 1, 2015,(2)by striking first 8 taxable years in paragraph (1) and inserting first 9 taxable years, and(3)by striking first 2 taxable years in paragraph (2) and inserting first 3 taxable years.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.IIIEnergy tax extenders301.Extension of credit for energy-efficient existing homes(a)In generalParagraph (2) of section 25C(g) is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.302.Extension of credit for alternative fuel vehicle refueling property(a)In generalSubsection (g) of section 30C is amended by striking placed in service and all that follows and inserting placed in service after December 31, 2014..(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.303.Extension of credit for 2- or 3-wheeled plug-in electric vehicles(a)In generalSubparagraph (E) of section 30D(g)(3) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2013.304.Extension of second generation biofuel producer credit(a)In generalClause (i) of section 40(b)(6)(J) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2013.305.Extension of incentives for biodiesel and renewable diesel(a)Credits for biodiesel and renewable diesel used as fuelSubsection (g) of section 40A is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures(1)Paragraph (6) of section 6426(c) is amended by striking December 31, 2013 and inserting December 31, 2014.(2)Subparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2014.(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2013.306.Extension of production credit for Indian coal facilities placed in service before 2009(a)In generalSubparagraph (A) of section 45(e)(10) is amended by striking 8-year period each place it appears and inserting 9-year period.(b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2013.307.Extension of credits with respect to facilities producing energy from certain renewable resources(a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2014 each place it appears and inserting January 1, 2015:(1)Paragraph (1).(2)Paragraph (2)(A).(3)Paragraph (3)(A).(4)Paragraph (4)(B).(5)Paragraph (6).(6)Paragraph (7).(7)Paragraph (9).(8)Paragraph (11)(B).(b)Extension of election to treat qualified facilities as energy propertyClause (ii) of section 48(a)(5)(C) is amended by striking January 1, 2014 and inserting January 1, 2015.(c)Effective datesThe amendments made by this section shall take effect on January 1, 2014.308.Extension of credit for energy-efficient new homes(a)In generalSubsection (g) of section 45L is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendments made by this section shall apply to homes acquired after December 31, 2013.309.Extension of credits for energy-efficient appliances(a)In generalSubsection (b) of section 45M is amended by striking or 2013 each place it appears in paragraphs (1)(E), (2)(F), and (3)(F) and inserting 2013, or 2014.(b)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2013.310.Extension of special allowance for second generation biofuel plant property(a)In generalSubparagraph (D) of section 168(l)(2) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.311.Extension of placed in service date for election to expense certain refineries(a)In generalSubparagraph (B) of section 179C(c)(1) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.312.Extension of energy efficient commercial buildings deduction(a)In generalSubsection (h) of section 179D is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2013.313.Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities(a)In generalParagraph (3) of section 451(i) is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2013.314.Extension of alternative fuels excise tax credits(a)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2013 and inserting December 31, 2014.(b)Outlay payments for alternative fuelsSubparagraph (C) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2014.(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2013.315.Extension of alternative fuels excise tax credits relating to liquefied hydrogen(a)In generalSections 6426(d)(5) and 6426(e)(3), as amended by this Act, are each amended by striking 2014 (September 30, 2014 in the case of any sale or use involving liquefied hydrogen) and inserting 2014.(b)Outlay payments for alternative fuelsParagraph (6) of section 6427(e) is amended—(1)by striking except as provided in subparagraph (D), any in subparagraph (C), as amended by this Act, and inserting any, and(2)by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).(c)Effective dateThe amendments made by this section shall apply to fuels sold or used after September 30, 2014.December 20, 2013Read the second time and placed on the calendar